DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 12/02/2021 is/are being considered by the examiner.
Claims 1-12 are pending:
Claims 5, 8 are withdrawn
Claims 10-12 are new


Response to Arguments
Applicant’s arguments, with respect to IDS consideration have been fully considered. 
Applicant asserts, in the IDS request dated 09/21/2021, that since the IDS identifies US 2004/0259679 and US 2013/0225353 to “corresponds to” the not considered references of FR 2853382 (FOR REF2) and FR 2987416 (FOR REF3) respectively, and that “The filed English translation of the Preliminary Research Report and Written Opinion for the priority French Application No 1901704 also identifies the relevant portions of Ref 2 and Ref 3 and therefore satisfies 37 CFR 1.97.”
The office respectfully disagrees. 
First, the office notes that Search Report and Written Opinion for FR1901704 identify JP 2009 058002 as D2, US 2013/023378 as D2, and US 2011/252907 as D3; thus failing to identify US 2004/0259679, US 2013/0225353, FR 2853382 (FOR REF2), and FR 2987416 (FOR REF3) as so asserted by applicant. Second, the office notes that the Search Report indicates US 2013/023378 as a 
The office again indicates that US 2004/0259679 and US 2013/0225353 are different reference documents as compared to FR 2853382 (FOR REF2) and FR 2987416 (FOR REF3), and therefore the corresponding US references are not translations of the FR references, as there may be differences in the disclosures between each of the FR and US references. The IDS’s of record states that the cited US PG Publications “corresponds to” the respective FR references, which is not equivalent to, nor a sufficient statement of, applicant submitting that the US references are “a translation of a foreign language application being listed in an information disclosure statement”. MPEP 609.04(a).III provides guidance as to what information and explanations satisfy the requirement for a concise explanation of relevance for non-English language information.
FR 2853382 (FOR REF2) and FR 2987416 (FOR REF3) have not been considered at this time, due to a lack of a concise explanation of relevance that complies with MPEP 609.04(a).III.

Applicant’s arguments and/or amendments, with respect to specification objections have been fully considered and are persuasive.  The specification objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of record has been withdrawn. 



Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are mostly persuasive.  The majority of the 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections based on Becquerelle (US 7,011,599) or Sheridan (US 6,223,616) respectively in view of Hata (JP 2009-058002) have been fully considered and are persuasive.  The 35 USC 103 art rejections of record has been withdrawn. 
In particular the office notes that applicant’s amendment and argument regarding the “vibration absorption planar pads are inserted between said first opposite side faces and said stator element”, was convincing as a modification of the pads of Hata to correspond to the amended claim language would break the operation of the disclosure of Hata.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/21/2021 is/are being considered by the examiner.
As discussed in the response section above; FR 2853382 (FOR REF2) and FR 2987416 (FOR REF3) have not been considered at this time, due to a lack of a concise explanation of relevance that complies with MPEP 609.04(a).III.


Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
Claim 6
recitation “applied” will be read as a strange translation of the concept “located/arranged”


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

	No invocation of 35 U.S.C. 112(f) is noted in this Office action. The office explicitly notes that the amendments to the claim language has removed the invocation of 35 USC 112f interpretation.


Claim Objections
Claims are objected to because of the following informalities:  
Inconsistent antecedent basis indication, i.e. swapping “the” and “said”
Instant objection is extended to all instances of the issue
Claim 1
L13, amend “each of the[[se]] series of protruding teeth” to more clearly indicate the antecedent basis of the recitation
Claim 3
L4, amend “the[[this]] axis X” or “said[[this]] axis X” to more clearly indicate the antecedent basis of the recitation
L4, amend “each of the[[se]] series of protruding fingers” to more clearly indicate the antecedent basis of the recitation
L6, amend “the[[this]] cage” to more clearly indicate the antecedent basis of the recitation
Claim 6
L3, amend “the[[this]] annular member” to more clearly indicate the antecedent basis of the recitation
Claim 7
L8,8-9, amend “the series of[[these]] housings” to more clearly indicate the antecedent basis of the recitation
Claim 9
L4-5, amend “the first plane and the second plane[[s]].” to improve clarity
Claim 10
L2, amend “an elastomer or a composite” to improve clarity by clearly introducing the antecedent basis indication term.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 9, 11, 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7
L2, limitation “a stator element” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis structure, or if the cited limitation depends upon that of Claim 1 L6
L9, limitation “the housings” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Amendment of “the series of housings” would appear to overcome the instant rejection
Claim 9
L3-4, limitation “the housings and the fingers” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unclear what structure is referenced due to the poor claim construction in prior claims
Amendment of “the series of housings and the series of protruding fingers” would appear to overcome the instant rejection
Claim 11
L2, “lower” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is requiring the thickness of the vibration absorption planar pads to be arranged at a “lower” location, or if the cited limitation is requiring that the thickness of the vibration absorption planar pads to be less than the recited gap thicknesses.
L3, “said second side faces” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 12
L2, “the form” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claims dependent on a rejected claim are rejected based on dependency.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11, as best understood in light of the indefiniteness issue discussed above
L1-3 fails to comply with the written description requirement, as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the thickness of (1) the vibration absorption planar pads being arranged at a “lower” location than the gap(s) between the teeth and the side walls, as can be seen it Fig11 that pads 182 are located within the gap location between the teeth and the side walls or (2) that the thickness of the vibration absorption planar pads to be less than the thickness of the gap(s) between the teeth and the side walls, as can be seen in Fig11 that pads 182 are each thicker than the corresponding gaps due to the area cut-out of tooth 180.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “vibration absorption planar pads are inserted between said first opposite side faces and said stator element” in combination with the remaining limitations of the claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/Ninh H. Nguyen/Primary Examiner, Art Unit 3745